UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 10, 2017 (February 9, 2017) MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 862-1162 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 9, 2017, the Board of Directors (the “ Board ”) of MeetMe, Inc., a Delaware corporation (the “ Company ”), determined that the Company’s 2017 Annual Meeting of Stockholders (the “ 2017 Annual Meeting ”) will be held on Friday, May 5, 2017, at a time and location to be determined. On February 9, 2017, the Board also determined that the record date for the determination of stockholders entitled to receive notice of, and to vote at, the 2017 Annual Meeting shall be the close of business on Monday, March 13, 2017. Because the date of the 2017 Annual Meeting differs by more than thirty (30) calendar days from the anniversary date of the 2016 Annual Meeting of Stockholders (the “ 2016 Annual Meeting ”), which was held on December 16, 2016, the Company is providing this information in accordance with Rule 14a-5(f) under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”). Bylaws Advance Notice Deadline for Submission of Stockholder Proposals and Director Nominations Pursuant to the Company’s Amended and Restated Bylaws (the “ Bylaws ”), since the 2017 Annual Meeting is being advanced by more than thirty (30) calendar days, the deadline for stockholder proposals submitted outside of Rule 14a-8 of the Exchange Act and director nominations is determined based on the date that is the later of (i) the close of business on the ninetieth (90th) calendar day prior to such annual meeting (which date was February 4, 2017), or (ii) the close of business on the tenth (10th) calendar day following the day on which public disclosure of the date of such annual meeting was first made by the Company (which date of first public disclosure is February 10, 2017 and the tenth (10th) calendar day thereafter is February 20, 2017)). As this report represents the Company’s first public disclosure of the date of the 2017 Annual Meeting, to be considered timely, stockholder proposals submitted outside of Rule 14a-8 of the Exchange Act and director nominations, in each case intended to be brought before the 2017 Annual Meeting , must be received on or before the close of business on Monday, February 20, 2017, and must be directed to the Company’s Secretary at our corporate offices at
